As filed with the Securities and Exchange Registration No. 333-153338 Commission on April 13, 2011 Registration No. 811-08292 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N -6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 4 [X] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Security Life Separate Account L1 (Exact Name of Registrant) Security Life of Denver Insurance Company (Name of Depositor) 1290 Broadway Denver, Colorado 80203-5699 (Address of Depositor’s Principal Executive Offices) (Zip Code) (800) 525-9852 (Depositor’s Telephone Number, including Area Code) J. Neil McMurdie, Senior Counsel ING Americas (U.S. Legal Services) One Orange Way, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on April 29, 2011, pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on , pursuant to paragraph (a)(1) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. PART A INFORMATION REQUIRED IN A PROSPECTUS ING SVUL-CV A SURVIVORSHIP FLEXIBLE PREMIUM ADJUSTABLE VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Is issued by Security Life of Denver Insurance Company. Is returnable by you during the right to examine period if you are not satisfied. Premium Payments Are flexible, so the premium amount and frequency may vary. Are allocated to the Separate Account and the Guaranteed Interest Division, based on your instructions. Are subject to specified fees and charges. The Policy’s Account Value Is the sum of your values in the Separate Account, Guaranteed Interest Division and Loan Division. Has no guaranteed minimum value for amounts in the Separate Account. The value varies with the value of the Subaccounts you select. Has a minimum guaranteed rate of return for amounts in the Guaranteed Interest Division. Is subject to specified fees and charges including possible surrender charges. Death Benefit Proceeds Are paid if your policy is in force on the Second Death. Are calculated under your choice of options: Death Benefit Option 1 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; Death Benefit Option 2 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus the Account Value or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or Death Benefit Option 3 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus premiums received minus partial withdrawals taken and the partial withdrawal fees or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. Are equal to the Total Death Benefit minus any outstanding Loan Amount, any unpaid fees and charges and any accelerated benefit lien assessed under the terms of the Accelerated Benefit Rider. See Accelerated Benefit Rider, page 45, for further information about the effect of any accelerated benefit lien upon the Death Benefit Proceeds. Are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Sales Compensation We pay compensation to broker/dealers whose registered representatives sell the policy. See Distribution of the Policy , page 80 , for further information about the amount of compensation we pay. Fund Managers Mutual funds managed by the following investment managers are available through the policy: Artio Global Management, LLC BAMCO, Inc. BlackRock Advisors, LLC BlackRock International Limited BlackRock Investment Management, LLC Brandes Investment Partners, L.P. Capital Research and Management Company SM Columbia Management Investment Advisors, LLC Dimensional Fund Advisors LP Directed Services LLC DSM Capital Partners LLC Fidelity Management & Research Company Frontier Capital Management Company, LLC ING Clarion Real Estate Securities LLC ING Investment Management Co. Invesco Advisers, Inc. Iridian Asset Management LLC J.P. Morgan Investment Management Inc. M Financial Investment Advisers, Inc. Marsico Capital Management, LLC Massachusetts Financial Services Company Neuberger Berman, LLC Neuberger Berman Fixed Income LLC Neuberger Berman Management LLC OppenheimerFunds, Inc. Pacific Investment Management Company LLC Pioneer Investment Management, Inc. T. Rowe Price Associates, Inc. UBS Global Asset Management (Americas) Inc. This prospectus describes what you should know before purchasing the ING SVUL-CV variable universal life insurance policy. Please read it carefully and keep it for future reference. If you received a summary prospectus for any of the mutual funds available through your policy, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the fund’s summary prospectus. Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is April 29, 2011. TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 50 The Policy’s Features and Benefits 3 Termination of Coverage 62 Factors You Should Consider Before TAX CONSIDERATIONS 64 Purchasing a Policy 6 Tax Status of the Company 64 Fees and Charges 8 Tax Status of the Policy 65 THE COMPANY, THE SEPARATE Diversification and Investor Control Requirements 65 ACCOUNT AND THE GUARANTEED Tax Treatment of Policy Death Benefits 66 INTEREST DIVISION 14 Distributions Other than Death Benefits 66 Security Life of Denver Insurance Company 14 Other Tax Matters 68 The Investment Options 15 ADDITIONAL INFORMATION 72 DETAILED INFORMATION ABOUT General Policy Provisions 72 THE POLICY 19 Distribution of the Policy 80 Underwriting 20 Legal Proceedings 83 Purchasing a Policy 20 Financial Statements 84 Fees and Charges 25 APPENDIX A A -1 Death Benefits 32 APPENDIX B B -1 Additional Insurance Benefits 40 APPENDIX C C-1 Account Value 48 MORE INFORMATION IS AVAILABLE Back Cover TERMS TO UNDERSTAND The following is a list of some important terms used throughout this prospectus that have special meaning. It also provides a reference to where each term is defined and discussed more fully. Term Page Term Page Account Value 48 Net Premium 3 Accumulation Unit 48 Net Surrender Value 5 Accumulation Unit Value 48 Policy Date 20 Base Death Benefit 4 Second Death 4 Death Benefit Proceeds 39 Segment 33 Guaranteed Interest Division 19 Separate Account 15 Guaranteed Interest Division Value 19 Separate Account Value 48 Joint Equivalent Age 20 Stated Death Benefit 4 Loan Amount 51 Subaccounts 15 Loan Division 50 Target Death Benefit 4 Loan Division Value 50 Total Death Benefit 41 Monthly Processing Date 27 Valuation Date 49 Net Account Value 7 Additionally, see Appendix C for a glossary of these and other important terms used throughout this prospectus. “Security Life,” “we,” “us,” “our” and the “company” refer to Security Life of Denver Insurance Company. “You” and “your” refer to the policy owner. The policy owner is the individual, entity, partnership, representative or party who may exercise all rights over the policy and receive the policy benefits during the lifetimes of the insured people. State Variations – State variations are covered in a special policy form used in that state. This prospectus provides a general description of the policy. References in this prospectus to state law identify matters where state law may require variations from what is disclosed in this prospectus. If you would like to review a copy of the policy and riders for your particular state, contact our Customer Service Center or your agent/registered representative. You may contact us about the policy at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 www.ingservicecenter.com ING SVUL-CV 2 POLICY SUMMARY This summary highlights the features and benefits of the policy, the risks that you should consider before purchasing a policy and the fees and charges associated with the policy and its benefits. More detailed information is included in the other sections of this prospectus that should be read carefully before you purchase the policy. The Policy’s Features and Benefits The Policy •. This prospectus describes our standard ING SVUL-CV variable universal life insurance policy. The policy provides death benefits, values and other features of traditional life insurance contracts. There may be variations in policy features, benefits and charges because of requirements of the state where we issue your policy. We describe all such differences in your policy. •. References in this prospectus to state law identify matters where state law may require variations from what is disclosed in this prospectus. If you would like to know about state variations, please ask your agent/registered representative. We can provide him/her with the list of variations that will apply to your policy. Temporary •. If you apply and qualify, we may issue temporary insurance equal to the amount of Insurance Target Death Benefit for which you applied. •. The maximum amount of temporary insurance is $1,000,000.00, which includes other in- force coverage you have with us. See Temporary •. Temporary insurance may not be available in all states. Insurance, page 24. Premium Payments •. You choose when to pay and how much to pay. •. You will need to pay sufficient premiums to keep the policy in force. Failure to pay sufficient See Premium premiums may cause your policy to lapse without value. Payments, page 21. •. You cannot pay additional premiums after age 121 of the younger insured person. •. We may refuse any premium that would disqualify your policy as life insurance under Section 7702 of the Internal Revenue Code or that would cause your policy to become a modified endowment contract. •. We deduct a premium expense charge from each premium payment and credit the remaining premium (the “Net Premium”) to the Separate Account or the Guaranteed Interest Division according to your instructions. Investment Options •. You may allocate your Net Premiums to the Subaccounts of Security Life Separate Account L1 (the “Separate Account”) and to our Guaranteed Interest Division. See The Investment •. The Separate Account is one of our separate accounts and consists of Subaccounts that Options , page 15. invest in corresponding mutual funds. When you allocate premiums to a Subaccount, we invest any Net Premiums in shares of the corresponding mutual fund. •. Your Separate Account Value will vary with the investment performance of the mutual funds in which the Subaccounts invest and the charges we deduct from your Separate Account Value. •. The Guaranteed Interest Division is part of our general account. •. We credit interest of at least 3.00% per year on amounts allocated to the Guaranteed Interest Division, and we may, in our sole discretion, credit interest in excess of this amount. Right to •. During the right to examine period, you have the right to examine your policy and return it Examine Period for a refund if you are not satisfied for any reason. •. The right to examine period is generally ten days from your receipt of the policy, although See Right to Examine certain states may allow more than ten days. The length of the right to examine period that Period, page 24. applies in your state will be stated in your policy. •. Generally, there are two types of right to examine refunds: > Some states require a return of all premium we have received; and > Other states require that we return your Account Value plus a refund of all fees and charges deducted. •. The right to examine refund that applies in your state will be stated in your policy. • See Allocation of Net Premium, page 23, for details about how Net Premium will be allocated during the right to examine period. ING SVUL-CV 3 Death Benefits •. The Stated Death Benefit is the sum of the insurance coverage Segments under your policy and is shown in your Schedule. The Stated Death Benefit changes when there is an See Death Benefits , increase, decrease or a transaction that causes your policy to change. page 32. •. The Target Death Benefit is an amount of death benefit coverage scheduled by you at issue and is subject to our approval. It may vary by year. If you do not have the Adjustable Term Insurance Rider, the Target Death Benefit in all years is the same as the Stated Death Benefit. •. The Base Death Benefit is the death benefit of your policy and does not include any additional death benefits provided by riders attached to your policy, if any. We calculate the Base Death Benefit according to one of the following three death benefit options available under your policy: > Death Benefit Option 1 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; > Death Benefit Option 2 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus your Account Value or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A; or > Death Benefit Option 3 – the Base Death Benefit is the greater of the amount of your Stated Death Benefit plus premiums received minus partial withdrawals taken and the partial withdrawal fees or your Account Value multiplied by the appropriate factor from the definition of life insurance factors described in Appendix A. •. The Total Death Benefit is equal to the Base Death Benefit, plus the death benefit from your Adjustable Term Rider, if any. •. Death Benefit Proceeds are paid if your policy is in force on the Second Death, meaning the death of the insured person who has survived the death of the other insured person or on the simultaneous deaths of both insured people. •. The Death Benefit Proceeds are equal to your Total Death Benefit minus any outstanding Loan Amount, any outstanding fees and charges incurred before the Second Death and any outstanding accelerated benefit lien including accrued interest. •. Until age 121 of the younger insured person, the amount of the Death Benefit Proceeds will depend on which death benefit option is in effect on the Second Death. •. After age 121 of the younger insured person, your policy may continue pursuant to the continuation of coverage provision. For details about the changes that are made to your policy at the younger insured person’s Age 121, see Continuation of Coverage, page 35. •. The Death Benefit Proceeds are generally not subject to federal income tax if your policy continues to meet the federal income tax definition of life insurance. Rider Benefits •. Your policy may include additional insurance benefits, attached by rider. There are two types of rider benefits: See Additional > Optional rider benefits that you must select before they are added to your policy; and Insurance Benefits , > Rider benefits that automatically come with your policy. page 40. •. In many cases, we deduct an additional monthly charge for these benefits. • Not all riders may be available under your policy or in your state but the available riders may include: > The Accelerated Benefit Rider; > The Adjustable Term Insurance Rider; > The Guaranteed Minimum Accumulation Benefit Rider; and > The Overloan Lapse Protection Rider. Transfers •. You currently may make an unlimited number of transfers between the Subaccounts and to the Guaranteed Interest Division. Transfers are, however, subject to limits, conditions and See Transfers, page 52. restrictions that we or the funds whose shares are involved may impose. See Limits on Frequent or Disruptive Transfers, page 55. •. There are certain restrictions on transfers from the Guaranteed Interest Division. •. We do not charge for transfers. ING SVUL-CV 4 Asset Allocation •. Dollar cost averaging is a systematic program of transferring Account Value to selected Programs Subaccounts of the Separate Account. It is intended to help reduce the risk of investing too much when the price of a fund’s shares is high. It also helps to reduce the risk of investing too little when the price of a fund’s shares is low. See Dollar Cost •. Automatic rebalancing is a systematic program through which your Separate Account and Averaging, page 53. Guaranteed Interest Division values are periodically reallocated among your selected investment options to maintain the allocation percentages you have chosen. See Automatic •. There is no charge to participate in these asset allocation programs. There are, however, Rebalancing, certain conditions on participation in these asset allocation programs. page 54. •. Neither of these asset allocation programs assures a profit nor do they protect you against a loss in a declining market. Loans •. After the first policy month, you may take loans against your policy’s Net Surrender Value. See Loans, page 50. •. Unless otherwise required by state law, a loan must be at least $500.00 and is generally limited to 90.00% of your Net Surrender Value. •. When you take a loan we transfer an amount equal to your loan to the Loan Division as collateral for your loan. The Loan Division is part of our general account. •. We credit amounts held in the Loan Division with interest at an annual rate no less than 3.00%. •. We also charge interest on loans. Interest is due in arrears on each policy anniversary and accrues daily at an annual rate of 3.75% in policy years one through five and at an annual rate of 3.00% (guaranteed not to exceed 3.15%) in all years thereafter. •. Loans reduce your policy’s Death Benefit Proceeds and may cause your policy to lapse. •. Loans may have tax consequences, and you should consult with a qualified tax adviser before taking a loan against your policy’s Net Surrender Value. Partial •. After the first policy year, you may take up to 12 partial withdrawals each policy year. In Withdrawals certain circumstances you may take partial withdrawals during the first policy year. •. A partial withdrawal must be at least $500.00 and may not exceed the amount which leaves your Net Surrender Value less than $500.00. See Partial •. We charge a fee of $10.00 for each partial withdrawal. Withdrawals, •. Partial withdrawals will reduce your Account Value and could cause your policy to page 58. lapse. •. Partial withdrawals may reduce the amount of Stated Death Benefit and (consequently the . Target Death Benefit) under your policy and may result in a surrender charge. •. Partial withdrawals may also have tax consequences, and you should consult with a qualified tax adviser before taking a partial withdrawal from your policy. Surrenders •. You may surrender your policy for its Net Surrender Value at any time after the right to examine period and before the Second Death. See Surrender, •. Your Net Surrender Value is your Surrender Value minus any outstanding Loan Amount. page 62. •. Your Surrender Value is your Account Value minus any surrender charges. •. Surrender charges apply for the first ten years of each Segment of Stated Death Benefit. . Surrender charge rates generally decline beginning by the sixth Segment year and reach zero beginning in the eleventh Segment year. •. Surrender charge rates vary by the Joint Equivalent Age at the time each Stated Death Benefit Segment is established. •. All insurance coverage ends on the date we receive your surrender request in good order. •. If you surrender your policy it cannot be reinstated. •. Surrendering the policy may have tax consequences, and you should consult with a qualified tax adviser before surrendering your policy. ING SVUL-CV 5 Reinstatement •. Before age 121 of the younger insured person and within five years of lapse you may reinstate your policy and riders (other than the Guaranteed Minimum Accumulation Benefit See Reinstatement, Rider) if you did not surrender your policy and each living insured person is still insurable page 63. according to our normal rules of underwriting for those risk classes and ratings. •. You will need to pay the required reinstatement premium. •. If you had an outstanding loan when coverage lapsed, we will reinstate it with accrued but unpaid loan interest to the date of the lapse unless directed otherwise. •. When we reinstate your policy we reinstate the surrender charges for the amount and time as if your policy had not lapsed. •. A policy that is reinstated more than 90 days after lapsing may be considered a modified endowment contract for tax purposes. •. Reinstating your policy may have tax consequences, and you should consult with a qualified tax adviser before reinstating your policy. Factors You Should Consider Before Purchasing a Policy The decision to purchase a policy should be discussed with your agent/registered representative. Make sure you understand the policy’s investment options, its other features and benefits, its risks and the fees and charges you will incur when you consider purchasing the policy and investing in the Subaccounts of the Separate Account. Life Insurance •. The policy is not a short-term savings vehicle and should be purchased only if you need life Coverage insurance coverage. Evaluate your need for life insurance coverage before purchasing a policy. •. You should purchase a policy only if you intend and have the financial capability to keep the policy in force for a substantial period of time. Fees and Charges •. In the early policy years the surrender charge may exceed the Account Value because the surrender charge may be more than the cumulative premiums minus policy fees and charges. See Fees and Charges , . Therefore, you should purchase a policy only if you intend and have the financial capability page 25. to keep the policy in force for a substantial period of time. •. The policy’s fees and charges reflect the costs associated with its features and benefits, the services we render, the expenses we expect to incur and the risks we assume under the policy. •. We believe that the policy’s fees and charges, in the aggregate, are reasonable, but before purchasing a policy you should compare the value that the policy’s various features and benefits and the available services have to you, given your particular circumstances, with the fees and charges associated with those features, benefits and services. Investment Risk •. You should evaluate the policy’s long-term investment potential and risks before purchasing a policy. See The Separate •. For amounts you allocate to the Subaccounts of the Separate Account: Account, page 15. > Your values will fluctuate with the markets, interest rates and the performance of the underlying mutual funds; See The > You assume the risk that your values may decline or may not perform to your Guaranteed Interest expectations; Division, > Your policy could lapse without value or you may be required to pay additional premium page 19. because of poor fund performance; > Each fund has various investment risks, and some funds are riskier than others; > You should read each fund’s prospectus and understand the risks associated with the fund before allocating your premiums to its corresponding Subaccount; and > There is no assurance that any fund will achieve its stated investment objective. ING SVUL-CV 6 Investment Risk •. For amounts you allocate to the Guaranteed Interest Division: (continued) > Interest rates we declare will change over time, but not more frequently than every policy anniversary; and > You assume the risk that interest rates may decline, although never below the guaranteed minimum annual rate of 3.00%. Grace Period •. Your policy may enter the grace period and subsequently lapse (meaning your policy and Lapse will terminate without value) if on any Monthly Processing Date your Net Account Value (meaning the Account Value minus any Loan Amount) is zero or less. See Lapse, page 62. •. If you meet these conditions, we will send you notice and give you a 61 day grace period to make a sufficient premium payment. •. If you do not make a sufficient premium payment by the end of the 61 day grace period, your life insurance coverage will terminate and your policy will lapse without value. •. Partial withdrawals and loans have an adverse impact on your Net Account Value. Before taking a partial withdrawal or loan consider its effect on your ability to keep your policy from lapsing. Exchanges •. Replacing your existing life insurance policy(ies) and/or annuity contract(s) with the policy described in this prospectus may not be beneficial to you. See Purchasing a •. Before purchasing a policy, determine whether your existing policy(ies) and/or contract(s) Policy, page 20. will be subject to fees or penalties upon surrender or cancellation. •. Also compare the fees, charges, coverage provisions and limitations, if any, of your existing policy(ies) and/or contract(s) with those of the policy described in this prospectus. Taxation •. Under current federal income tax law, death benefits of life insurance policies generally are not subject to income tax. In order for this treatment to apply, the policy must qualify as a See TAX life insurance contract. We believe it is reasonable to conclude that the policy will qualify as CONSIDERATIONS, a life insurance contract. page 64. •. Assuming the policy qualifies as a life insurance contract under current federal income tax law, your policy earnings are generally not subject to income tax as long as they remain within your policy. Depending on your circumstances, however, the following events may have tax consequences for you: > Reduction in the amount of your insurance coverage; > Partial withdrawals; > Loans; > Surrender; > Lapse; and > Reinstatement. •. In addition, if your policy is a modified endowment contract, a partial withdrawal, surrender or a loan against or secured by the policy will be taxable to you to the extent of any gain in the policy. A penalty tax may be imposed on a distribution from a modified endowment contract as well. •. There is always the possibility that the tax treatment of the policy could be changed by legislation or otherwise. You should consult a qualified tax adviser with respect to legislative developments and their effect on the policy. • Consult with a qualified legal or tax adviser before you purchase a policy. Sales •. We pay compensation to broker/dealers whose registered representatives sell the policy. Compensation • Broker/dealers may be able to choose to receive their compensation under various payment options, but their choice will not affect the fees and charges you will pay for the policy. See Distribution of the •. We generally pay more compensation on premiums paid for Stated Death Benefit coverage Policy , page 80. under the policy than we do on premiums paid for coverage under the Adjustable Term Insurance Rider. Talk to your agent/registered representative about the appropriate usage of the Adjustable Term Insurance Rider for your particular situation. Other Products •. We and our affiliates offer other insurance products that may have different features, benefits, fees and charges. These other products may better meet your needs. •. Contact your agent/registered representative if you would like information about these other products. ING SVUL-CV 7 Fees and Charges The following tables describe the fees and charges you will pay when buying, owning and surrendering the policy. Transaction Fees and Charges. The following table describes the fees and charges deducted at the time you make a premium payment or make certain other transactions. See Transaction Fees and Charges, page 25. Amount Deducted Charge When Deducted Maximum Guaranteed Charges Premium Expense . When you make a . 9.00% of premium up to target premium and 6.50% of Charge premium payment. premium in excess of target premium in Segment year 1, and lower thereafter. Partial Withdrawal . When you take a . $ Fee partial withdrawal. Surrender Charge 1 . During the first Range from ten Segment years . $5.00 to $39.80 per $1,000.00 of Stated Death Benefit. when you surrender your policy, decrease your Stated Representative insured people Death Benefit, take . $18.50 per $1,000.00 of Stated Death Benefit. a partial withdrawal The representative insured people are a male and a female, that decreases your age 55. Stated Death . The rates shown for the representative insured people are Benefit or allow for the first policy year. your policy to lapse. Excess Illustration . Each time you • . $25.00. Fee 2 request an illustration after the first each policy year. 1 The surrender charge rates shown are for the first Segment year. Surrender charge rates generally decline beginning by the sixth Segment year and reach zero beginning in the eleventh Segment year. The rates vary based on the Joint Equivalent Age at the time each Segment of Stated Death Benefit is established. The rates shown for the representative insured people are for the first policy year, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 2 We do not currently assess this charge. ING SVUL-CV 8 Periodic Fees and Charges. The following table describes the maximum guaranteed charges that could be deducted each month on the Monthly Processing Date, not including fund fees and expenses. See Periodic Fees and Charges, page 27. Amount Deducted Charge When Deducted Maximum Guaranteed Charges 3 Cost of Insurance . On each Monthly Range from Charge 4 Processing Date. •. $0.01 to $83.34 per $1,000.00 of net amount at risk. Representative insured people •. $0.01 per $1,000.00 of net amount a risk for each Segment of your Stated Death Benefit. • The representative insured people are a male and a female, age 55. •. The rates shown for the representative insured people are for the first policy year. Mortality and Expense . On each Monthly •. 0.025% (0.30% annually) of Account Value invested in the Risk Charge Processing Date. Separate Account. Policy Charge 5 . On each Monthly •. $ 30.00 . Processing Date. Administrative . On each Monthly Range from Charge 6 Processing Date. •. $0.01 to $1.67 per $1,000.00 of Stated Death Benefit. Representative insured people •. $0.23 per $1,000.00 of Stated Death Benefit. • The representative insured people are a male and a female, age 55. •. The rates shown for the representative insured people are for the first policy year. Loan Interest Charge . Accrues daily but is •. 3.75% per annum of the amount held in the Loan Division in due in arrears on policy years 1 – 5. 7 each policy anniversary. 3 This table shows the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the maximum guaranteed charges shown, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 4 The cost of insurance rates vary based on policy duration and the age, gender and risk class of each insured person. Different rates will apply to each Segment of Stated Death Benefit. The rates shown for the representative insured people are for the first policy year and generally increase each year thereafter. The rates shown may have been rounded up to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 5 The policy charge varies based on the amount of Stated Death Benefit and policy duration. See Policy Charge, page 29, for more detail about the policy charge rates. 6 The administrative charge rates vary based on the Segment duration, the amount of Stated Death Benefit for each Segment, the risk class of each insured person and the Joint Equivalent Age and generally decrease after the fifth and fifteenth Segment years. The rates shown for the representative insured people are for the first policy year. The rates shown may have been rounded up to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 7 The guaranteed maximum loan interest charge after policy year ten is 3.15%. ING SVUL-CV 9 Rider Fees and Charges. The following tables describe the charges or costs associated with each of the rider benefits. See Rider Fees and Charges, page 29. Accelerated Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 8 Accelerated Benefit . On the date the •. $300.00 per acceleration request. Rider Administrative acceleration request Charge is processed. Accelerated . Interest on the •. The greater of: Benefit Lien Interest amount of the lien > The current yield on 90 day treasury bills; or Charge accrues daily and is > The current maximum statutory adjustable policy loan added to the amount interest rate. of the lien. Adjustable Term Insurance Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 8 Adjustable Term . On each Monthly Range from Insurance Rider Cost Processing Date. •. $0.01 to $83.34 per $1,000.00 of rider benefit. of Insurance Charge 9 Representative insured people •. $0.01 per $1,000.00 rider benefit. •. The representative insured people are a male and a female, age 55. •. The rates shown for the representative insured people are for the first rider year. Adjustable Term . On each Monthly Range from Insurance Rider Processing Date. . • $0.01 to $0.25 per $1,000.00 of the difference between Administrative the Target Death Benefit and the Stated Death Benefit. Charge 10 Representative insured people •. $0.08 per $1,000.00 rider benefit. •. The representative insured people are a male and a female, age 55. •. The rates shown for the representative insured people are for the first rider year. 8 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the guaranteed maximum charges shown, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 9 The rates for this rider vary based on rider duration and the age, gender and risk class of each insured person and generally increase each year. The rates shown for the representative insured people are for the first rider year. The rates shown may have been rounded up to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. 10 The rates for this rider vary based on rider duration, risk class of each insured person and the Joint Equivalent Age and generally decrease after the fifth rider year. The rates shown for the representative insured people are for the first rider year. The rates shown may have been rounded up to the nearest penny, and you may get information about the charge that would apply to you by contacting your agent/registered representative for a personalized illustration. ING SVUL-CV 10 Rider Fees and Charges (continued) . Guaranteed Minimum Accumulation Benefit Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 11 Guaranteed Minimum •. On each Monthly •. 0.10% (1.15% on an annual basis) of the minimum Accumulation Benefit Processing Date accumulation value. 12 Rider Charge during the guarantee period. Overloan Lapse Protection Rider Amount Deducted Charge When Deducted Maximum Guaranteed Charges 11 Overloan Lapse •. On the Monthly •. 3.50% of the Account Value. 13 Protection Rider Processing Date on or next following the date we receive your request to exercise this rider’s benefit. 11 These tables show the maximum guaranteed charges that may be assessed during any policy year. Current charges may be less than the guaranteed maximum charges shown, and you may get information about the charges that would apply to you by contacting your agent/registered representative for a personalized illustration. 12 The minimum accumulation value equals the sum of all premium payments we have received for the policy and attached riders minus all partial withdrawals and all fees and charges deducted from your Account Value (or that may have been waived under the provisions of the policy or another rider), with the result accrued at an annual interest rate that may vary by policy year. The monthly percentage shown has been rounded up to the nearest tenth of one percent and the actual percentage charged is lower than this rounded amount. See Guaranteed Minimum Accumulation Benefit Rider, page 44, for more detail about the features and benefits of and charge for this rider, (including the unrounded monthly amount of the charge). 13 Your Account Value is the sum of the value of amounts allocated to the Subaccounts of the Separate Account, amounts allocated to the Guaranteed Interest Division and any amounts set aside in the Loan Division. ING SVUL-CV 11 Fund Fees and Expenses. The following table shows the minimum and maximum total annual fund expenses that you may pay during the time you own the policy. Fund expenses vary from fund to fund and may change from year to year. For more detail about a fund’s fees and expenses, review the fund’s prospectus. See also Fund Fees and Expenses, page 30. Minimum Maximum Total Annual Fund Expenses (deducted from fund assets) 14 0.26
